Citation Nr: 0604215	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-08 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as secondary to service-connected disability.  

2.  Entitlement to an initial compensable evaluation for 
pleuritis.  

3.  Entitlement to service connection for psychosis.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a back strain.  

7.  Entitlement to service connection for a left knee 
condition.  

8.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1982 and from April 1984 to April 1992.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 decision 
rendered by the Newark, New Jersey Regional Office (RO) of 
the Department of Veterans Affairs (VA), that in pertinent 
part, granted service connection and assigned a 
noncompensable evaluation for pleuritis, and denied 
entitlement to service connection for asthma.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected pleuritis, the 
Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  

In February 2003, the appellant testified during a hearing 
held at the RO before a Veterans Law Judge.  A transcript of 
the proceeding is of record.  The Veterans Law Judge who 
presided over the hearing is no longer employed at the Board.  
In a September 2005 letter, the Board offered the appellant 
an opportunity to attend a hearing before another Veterans 
Law Judge.  The veteran did not respond.  See generally, 
38 C.F.R. § 20.707 (2005).  

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

As it pertains to the evaluation of pleuritis and the claim 
for service connection for asthma, VA must make reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2005)); 38 C.F.R. § 3.159(c), (d) 
(2005). Assistance shall include obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Review of the claims folder indicates that the veteran filed 
a Worker's Compensation claim, possibly in 2004 or 2005.  The 
claim is relevant as it pertains to treatment for a pulmonary 
disorder.  In this respect, an examination report associated 
with the claims file noted the veteran's contention that a 
current pulmonary disability was due to in-service 
environmental conditions, and post-service environmental 
exposure during employment at Durex, a metal stamping 
company; and, at the Home Depot.  However, the Worker's 
Compensation claim records are not associated with the claims 
file.  As such, relevant records should be obtained on 
remand.

In addition, the appellant has submitted a copy of a Social 
Security disability determination award letter, granting 
monthly disability benefits effective in November 2001.  The 
letter does not note which disabilities for which benefits 
are warranted and his outpatient treatment records show 
treatment for several disabilities to include, asthma, 
pancreatitis, hypertension, depression, arthritis, a knee 
condition, and a low back condition.  Copies of the medical 
records upon which the award was based are not associated 
with the claims folder.  As such, the records should be 
obtained on remand.   

The veteran's service medical records note a pre-service 
history of asthma.  They also reflect in-service 
environmental exposure to asbestos and treatment for 
pleuritis.  While the veteran was afforded a VA examination 
in May 2002, the Board finds that additional examination 
would assist VA in determining the etiological relationship 
between the veteran's current asthma condition and service, 
to particularly consider the questions as to whether a pre-
existing asthma disability was aggravated by service or is 
related to a service-connected disability.  See 38 C.F.R. § 
3.159(c)(4) (2005) [medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Finally, in an August 2002 rating decision, the RO, in 
pertinent part, denied claims for service connection for 
psychosis, sinusitis, hypertension, a back strain, a left 
knee condition, and tinnitus.  In July 2003, the veteran 
filed a notice of disagreement with the denial of such 
issues.  The RO has yet to issue a Statement Of the Case with 
respect to those claims and there is otherwise no indication 
that the veteran has withdrawn his notice of disagreement 
with respect to those issues.  In such situations, the Court 
has held that the Board must remand the matters to the RO for 
the issuance of an Statement Of the Case.  See 38 C.F.R. § 
19.26 (2005); see also Manlincon v. West, 12 Vet. App. 239, 
240-41 (1999).  If, and only if, a timely substantive appeal 
is received should that matter thereafter be returned to the 
Board for appellate review.  See Manlincon, supra. 
Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following:

1.  The RO must furnish to the veteran 
and his representative a Statement Of the 
Case addressing the issues of entitlement 
to service connection for psychosis, 
sinusitis, hypertension, a back strain, a 
left knee condition, and tinnitus along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on those issues. The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.

2.  The RO should obtain from the SSA a 
copy of its decision pertaining to the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should make arrangements to 
obtain the administrative and medical 
records relating to the veteran's 
Worker's Compensation claim, and 
associate them with the claims file.

4.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA who 
treated the veteran for pleuritis since 
2003.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

5.  The RO should arrange for the veteran 
to undergo VA pulmonary examination by a 
physician in order to determine the 
severity of his service-connected 
pleuritis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner. 

The physician should distinguish, to the 
extent possible, the symptoms caused by 
his service-connected pleuritis, and any 
other pulmonary disorders or other 
disorders affecting his respiratory 
function.  Following the examination, the 
examiner is requested to render an 
opinion as to whether an asthma disorder 
was aggravated during service ( i.e. 
underwent an increase in severity beyond 
the natural course of the disease).    

In addition, the examiner is also 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
pleuritis aggravates or causes the 
veteran's asthma condition.  If a 
positive association is found, the 
examiner should comment, if possible, as 
to what portion (as a percentage) of the 
asthma disability is due to the service-
connected pleuritis.  A complete 
rationale for any opinion expressed 
should be included in the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completing the requested 
action, the RO should readjudicate the 
claims for service connection for asthma, 
and an initialcompensable rating for 
pleuritis in light of all pertinent 
evidence and legal authority.  In the 
benefit sought on appeal remains denied, 
the RO must furnish to the veteran and 
his representative an appropriate 
Supplemental Statement Of the Case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 
 
 
 

